Title: To George Washington from Francis Wade, 17 July 1782
From: Wade, Francis
To: Washington, George


                  
                     Sir
                     Philada 17th July 1782
                  
                  The civilities I have been honour’d with, from your Excellency on former occassions, and being disapointed from other quarters turns my reflections to that of seeking redress of you on the present occassion, which I am induced to do, on the presumption of the assurances given to me by letter, that I should be reimburs’d for my services & what I advanced for public Service by your Excellency’s orders and under your diriction, in the years of 1776 & 1777—I have made no claim for the present, of more than what appears to be due to me at that time, which may answer my present demands, and without it must be subject’d to the disagreeable feelings of a man in distress disparing of relief, I shall avoid reflecting on any man or set of men in power; as I know their embarrasments.  I must however beg leave to be permited, to state a few facts with my own observations, on the disapointments I have met with—I some months ago laid a state of my proceedings and low state of my finances in Consequence thereof, before the Superintendant general of finances, and had the mortification to hear from him, that there was no provision made to satisfy my demands, nor would he even pay the first small sum advanced by order of your Excellency, and all that I Could obtain was, that he pitied my situation &c., a poor reward for past services, to a man who had it in his power to draw the envy rather than the pitty of men of wealth, if on a fair enquiry that I Cannot support the Justness of my demand, and that instead of accumulating wealth, on the ruins of my country, by peculation or speculation, or advancing the prices on the articles purchased for the public, which I was to receive a commission on, but used every endeavour to keep them down, I shall give up every claim to your Excellency’s notice, or that of interesting yourself in my behalf, as I flater myself you will on the present occassion.  I will admit Sir, that the events of war in the course of years may have had such an effect on the finances of the states as to put it out of the powers of those gentn at the head of affairs to accomplish their designs to discharge, the whole of the debts due to the people, but can this be a reason why the care of a person who acted faithfully and shewed a readiness on every occassion where his services were thought useful and necessary to encounter danger, leave his family and affairs, and advance  all, at the most difficult periods of the war to promote the  should not be considered, when those who have come in at a late day are punctually paid—I am not Sir in my present Situation on a footing with the most undeserving in the  United States, because in the first place, pitty will not enable me to answer demands on me, or to carry on my business (which was proffitable during the wars, when I neglected it, to serve my Country) for the support of a growing famely, and secondly I am left unsupported and exposed to the resentment of the disappointed, and disaffected, by the laws being so much in their favour as to have it in their power to bring suits against me for the debts contracted by order, for the United States, one man has made the experiment already, and recovered of me in my private Capacity, a debt for articles purchased for, and proved to be Converted to the public use, and even this sum with cost was refused me, such a precedent leaves me in such a Situation, that I may be ruin’d, I may Sir on the same principals of Justice bring an action against you, because you gave me assurances from under your hand, when you had the whole diriction of the affairs of the States, that I Should be reimburs’d, & rewarded for my services, these considerations, I hope will be a sufficient Inducement for your Excellency to see me done Justice, which is all I Claim, if Courts of Justice and Juries make precedents of this kind, to opress the faithful servants of the public, for I defy any to support a charge against me, can there be the least impropriety in those in power interfering, for the relief of those opressed, there are several matters of the kind now depending, and I fear that the whole host of Creditors, will fall on me, when the arguments advanced in the courts are, that those gentn who transacted this business must have known what principals they engaged, and to them we must look, for our demands, for who is the publick &c.
                  I Claim no more for the present, than what became due to me when acting by orders of your Excellency, in sending the Spies into the Hessian camp on Staten Island in the summer 1776, and what I advanced the winter following, and to be secur’d in my private capacity from public demands, and to be reimbursed for public debts recovered of me with cost, altho I can make it appear that I advanced on every occassion when I was called on for my exertions, (as I never solicited for an office in any department since the wars) and even when I was actually out of office, and the army going to the Southward in the spring 1780, I was solicited by persons in authority, to procure supplies and done it, on my own Credit, from the assurances they gave me from under their hands of being reimbursed &c., and all that I have got for it to this day, after being obliged to pay the people for what I purchased according to contract, is the presidt of Congress draft on the treasurers of the Delaware State, for 90000 dollrs on which I Could not raise tin pounds, altho my exertions were acknowleged to be extraordy on that, as well as on other Occassions of the kind.  A state of suspence & poverty is a state of missery, when a man gets poor the cause is seldom enquired into but he is too often forgot and neglected, Indeed he wants that confidence that riches or a compitincy gives men to carry them through life, I have felt it myself last winter, when I was obliged, to debar myself of the honour of paying your Excellency that mark of respect which I wished to have done whether my application to your Excellency meets with the wished for success or not, I shall always Value you for being the same man, through every progress of power during the war, which makes me the more confident of success, at least to have my business put on such a footing as to save me from total ruin, which stares me in the face.  I shall not trouble you longer on a subject which I know must hurt your feelings, but remain with truth and respect Your Excellency’s, Most Obedt & Most Humble Servt
                  
                     Frans Wade
                  
               